COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 RODNEY SANCHEZ LOPEZ,                                          No. 08-14-00070-CR
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                             143rd District Court
                                                §
 THE STATE OF TEXAS,                                          of Reeves County, Texas
                                                §
                        Appellee.                            (TC # 13-08-07799-CRR)
                                                §


                                 MEMORANDUM OPINION

       Rodney Sanchez Lopez attempts to appeal his conviction of possession with intent to

deliver more than four grams but less than 200 grams of cocaine. Finding that Appellant has not

timely filed his notice of appeal or a motion for extension of time, we dismiss the appeal for

want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). The record before us reflects that sentence was

imposed in open court on January 7, 2014. Appellant did not file a motion for new trial.

Therefore, his notice of appeal was due to be filed on February 6, 2014, thirty days after the date

sentence was imposed in open court. See TEX.R.APP.P. 26.2(a)(1). Appellant filed his notice of

appeal one day late, on February 7, 2014. Pursuant to Rule 26.3, a court of appeals may grant an
extension of time to file notice of appeal if the notice is filed within fifteen days after the last day

allowed and, within the same period, a motion is filed in the court of appeals reasonably

explaining the need for the extension of time. TEX.R.APP. P. 26.3; Olivo, 918 S.W.2d at 522.

Appellant did not file a motion requesting an extension of time pursuant to Rule 26.3. Because

Appellant did not timely file his notice of appeal, he failed to perfect this appeal.

        Appellant has filed a motion to dismiss his appeal pursuant to TEX.R.APP.P. 42.2, but the

motion is not in compliance with the requirements of that rule. Given that we lack jurisdiction of

the appeal, we deny Appellant’s motion to dismiss as moot and dismiss the appeal for want of

jurisdiction.


August 6, 2014
                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                 -2-